Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11125791. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-14 of the paten teaches : method for detecting node outage in a mesh network, comprising: during a first time period: detecting, by a first node of the mesh network, a set of signals originating from a second node of the mesh network tracked by the first node, wherein the set of signals comprises RF alive beacons and communication messages transmitted by the second node, the RF alive beacons indicating an operational status of the second node, and wherein the set of signals are detected during a time period that corresponds to at least a single alive beacon interval; during a second time period, subsequent to the first time period: determining, at the first node, that a threshold number of the alive beacon intervals have passed since receiving a most recent signal from the second node; outputting, from the first node, a ping to the second node requesting a response to the ping; and when no response to the ping is received from the second node within a response period, transmitting, by the first node, an outage alarm message to a next topologically higher layer of the mesh network, the outage alarm message comprising an identification of the second node; further comprising: prior to transmitting the outage alarm message to a next topologically higher layer of the mesh network: 2U.S. Application No. 16/836,164 Response to Non-Final Office Action Page 3 detecting a second outage alarm message sent by a third node; determining that the second outage alarm message comprises an identification of the second node; and excluding the identification of the second node from the outage alarm message to be transmitted by the first node to the next topologically higher layer of the mesh network; wherein the communication messages comprise data messages and network management messages;  wherein the RF alive beacons are sent by the second node when no communication messages are sent during an alive beacon interval; wherein the first node is configured to communicate with the mesh network using a time-slotted channel hopping (TSCH) protocol and with a second network using a second protocol, and wherein detecting the set of signals originating from the second node of the mesh network comprises: detecting, on the mesh network, one of the communication messages during a first part of one timeslot of the TSCH protocol; or detecting, on the second network, one of the RF alive beacons during a second part of another timeslot of the TSCH protocol; and  wherein detecting one of the RF alive beacons during the second part of another timeslot of the TSCH protocol comprises changing a frequency of the first node to a frequency of the second network that is different from a frequency used during a first part of the another timeslot of the TSCH protocol.  
   applicant's claims 1-6 broaden the scope of the claims 1-14 of patent number 111125791  eliminating outputting, from the first node, a ping to the second node requesting a response to the ping; and when no response to the ping is received from the second node within a response period, transmitting, by the first node, an outage alarm message to a next topologically higher layer of the mesh network, the outage alarm message comprising an identification of the second node the claims 1-14 of patent number .It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.
This is a non-provisional statutory double patenting rejection because the patentably indistinct claims have  in fact been patented.

4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  Cardozo et al. (2020/0382972) is cited to show a system which is considered pertinent to the claimed invention.

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476